 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    JAMES KW MATLEAN,                                    Case No. 2:17-cv-01461-KJD-CWH
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    JAMES DZURENDA, et al.,
10                           Defendants.
11

12          This matter is before the court on the attached USM-285 forms and summonses that were

13   received by the court on April 23, 2019. The forms were completed by pro se plaintiff James

14   Matlean and are dated April 15, 2019.

15          On January 10, 2019, the court ordered the United States Marshal to assist Matlean with

16   service on Jo Gentry, Dr. Koehn, Dr. Vicuna, and SL Clark under Rule 4(c)(3) of the Federal

17   Rules of Civil Procedure. (Order (ECF No. 23).) The court further ordered the clerk of court to

18   mail to Matlean the paperwork required for the U.S. Marshal to assist with service. (Id.) The

19   court extended the time for service on Jo Gentry, Dr. Koehn, Dr. Vicuna, and SL Clark for an

20   additional 90 days from the date of the order, making the service deadline April 10, 2019. (Id.)

21   Matlean’s court-ordered deadline for returning the summons forms and USM-285 forms to the

22   court was January 31, 2019. (Id.)

23          On April 2, 2019, Matlean moved for an extension of time to serve the summonses,

24   among other things, stating that he was placed in segregation on January 16, 2019, and he did not

25   have access to his legal documents. (Mot. (ECF No. 32).) Matlean requests a 60-day extension

26   of time to serve these defendants. The court will enter a separate order granting Matlean’s motion

27   for extension of time because that motion also raises various other issues.

28   ///
 1          Based on Matlean’s representations regarding his difficulty in prosecuting this case while

 2   in segregation, the court in its discretion finds there is good cause to extend the deadline to serve

 3   Jo Gentry, Dr. Koehn, Dr. Vicuna, and SL Clark to September 23, 2019.

 4          IT IS THEREFORE ORDERED that the deadline to serve defendants Jo Gentry, Dr.

 5   Koehn, Dr. Vicuna, and SL Clark is extended to September 23, 2019.

 6          IT IS FURTHER ORDERED that the clerk of court must issue the attached summonses

 7   and deliver the summonses, the attached USM-285 forms, and the complaint (ECF No. 7) to the

 8   United States marshal for service.

 9

10          DATED: July 24, 2019

11
                                                           C.W. HOFFMAN, JR.
12                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                  Page 2 of 2
